Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Washington County) to review a determination of respondent Director of Inmate Disciplinary Programs which found petitioner guilty of violating a prison disciplinary rule.
After taking two urinalysis tests which proved positive for the presence of opiates and cannabinoids, petitioner was found guilty of violating a prison disciplinary rule prohibiting inmates from using controlled substances. He challenges this determination on a number of grounds, including, inter alia, that the proper procedures were not followed in conducting the urinalysis tests, that he was denied his right to call witnesses at the hearing and that the Hearing Officer was biased. Initially, we find that prison officials adequately complied with applicable regulations and procedures in conducting the testing and that the chain of custody of the sample was sufficiently established. Moreover, we reject petitioner’s claim that he was denied the right to call witnesses inasmuch as the inmate he wished to call did not have personal knowledge of the subject of the misbehavior report. Finally, we find that the Hearing Officer conducted the hearing in a fair and impartial manner. We have considered petitioner’s remaining claims and find them to be without merit.
Mikoll, J. P., Mercure, White, Yesawich Jr. and Spain, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.